Citation Nr: 0819752	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.  He died in March 2004.  The appellant is 
noted to be his spouse since May 1970 on an April 2002 
declaration of status of dependents, which was filed by the 
veteran during his lifetime, and on the death certificate.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In June 2004, the 
RO denied entitlement to service connection for the cause of 
the veteran's death and dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
RO denied entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 in September 2004.  The 
appellant requested a hearing but withdrew this request in 
May 2008.


FINDINGS OF FACT

1.  The veteran died in March 2004 and the Certificate of 
Death lists the immediate cause of death as carcinoid tumor.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were metastatic to liver 
and abdomen and, as noted on an amended death certificate, 
sepsis. 

2.  A carcinoid tumor was not shown during service or within 
a year following discharge from service.

3.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

4.  The veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.

5.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death, directly or presumptively. 38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).

2. The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).

3. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 
1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.312, 3.361 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2004 and July 2004.  The RO provided 
the appellant with notice in January 2008 regarding the 
criteria for assigning disability ratings and effective 
dates, subsequent to the initial adjudication.  While the 
January 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was not 
subsequently readjudicated, but the appellant did not submit 
any additional evidence after receipt of the letter and no 
fundamental unfairness is shown as a result of the untimely 
notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

Neither letter noted the disabilities the veteran was granted 
service connection for during his lifetime, as required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  No fundamental 
unfairness was shown to the appellant as a result of this 
error; however, as the appellant through her statements dated 
in June 2004 showed that she was aware of the veteran's 
service-connected disabilities.  Therefore, she had actual 
knowledge of the relevant information.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and obtained a medical 
opinion as to any relationship between the veteran's death 
and his service-connected disabilities.  A VA medical opinion 
was not provided regarding the claim for DIC benefits under 
38 U.S.C.A. §§ 1151, 1318.  As discussed below, however, the 
medical evidence shows the veteran's death was not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, and was an event reasonably 
foreseeable.  Further, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318 as a matter of law.  Under 
these circumstances, VA's duty to assist does not require 
that the appellant be afforded a medical opinion.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file.
 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection for cause of death

The appellant seeks service connection for cause of the 
veteran's death.  She essentially contends that the long-term 
effects of cold weather injuries and post-traumatic stress 
disorder (PTSD) substantially contributed to cause the 
veteran's death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service. 38 U.S.C.A. § 1110. Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
malignant tumors, was manifest to a compensable degree within 
one year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The death certificate shows the veteran died in March 2004.  
The immediate cause of death was carcinoid tumor.  Another 
significant condition contributing to death but not resulting 
in the underlying cause was metastatic to liver and abdomen.  
An amended death certificate also lists sepsis as a 
significant contributing condition. 

During his lifetime, the veteran was granted service 
connection for PTSD, residuals of a back injury with 
lumbosacral strain syndrome and sciatic neuritis, and 
residuals of frozen feet and hands. 

The medical evidence shows that there is no relationship 
between the veteran's service-connected disabilities and his 
death.  A January 2007 VA medical opinion notes that neither 
the PTSD nor cold injury was associated with carcinoid tumor 
and that the assertion had no factual basis.  None of the 
remaining medical evidence shows any relationship between the 
veteran's cause of death and his service-connected 
disabilities. 

The medical evidence also shows no relationship between the 
death-causing carcinoid tumor and service.  The service 
medical records are negative for any tumors and there is no 
diagnosis of a malignant tumor within one year of discharge 
from service or until the first diagnosis in 2003, which is 
51 years after service.  Thus, the carcinoid tumor may not be 
presumed to be related to service.  See 38 C.F.R. §§ 3.307, 
3.309.  With no medical evidence of a relationship between 
service and the cause of death, service connection also is 
not warranted on a direct basis.  38 C.F.R. § 3.303.

Although the appellant asserts that the veteran's cause of 
death is related to his service and/or service-connected 
disabilities, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the appellant's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's cause of death and his service or service-connected 
disabilities.

The preponderance of the evidence is against the service 
connection claim for cause of the veteran's death; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1952.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for PTSD, 
evaluated as 50 percent disabling effective April 24, 2001; 
residuals of back injury with lumbosacral strain syndrome and 
sciatic neuritis, evaluated as 10 percent disabling effective 
January 1, 1958 and 40 percent disabling effective April 24, 
2001; residuals of bilateral frozen feet, evaluated as 20 
percent disabling each effective April 24, 2001; residuals of 
cold injuries to bilateral hands, evaluated as 20 percent 
disabling each effective April 24, 2001; and entitlement to a 
total disability rating based on unemployability (TDIU) 
effective April 24, 2001.  Thus, effective April 24, 2001, 
the veteran had a 100 percent rating.  Prior to that date, 
his combined evaluation had been less than 100 percent.  In 
other words, the veteran was not in receipt of a total 
disability rating for a period of ten years immediately 
preceding his death as required under 38 U.S.C.A. § 1318(b). 

Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death. 38 C.F.R. § 3.22.  The effective date for the 
assignment of the TDIU is the date on which the veteran met 
the scheduler requirements for a TDIU based on the date he 
filed his claim for increased ratings for the service-
connected disabilities.  There is no earlier claim for 
increase or for entitlement to a TDIU, nor is there earlier 
evidence that the veteran was unemployable due solely to his 
service connected disorders prior to this date.
Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting this claim.  
In essence, the facts of this case are not in dispute and the 
law is dispositive. Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

DIC pursuant to 38 U.S.C.A. § 1151

The appellant asserts that the veteran's death was caused by 
an embolization procedure used to treat his carcinoid tumor 
that was done by a private facility at the behest of a VA 
Medical Center.  She thus contends that she is entitled to 
DIC benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected. 
38 C.F.R. §§ 3.361, 3.800(a).

Compensation under 38 U.S.C.A. § 1151 is specifically limited 
to hospital care, medical or surgical treatment, or 
examination furnished at "facilities over which the 
Secretary has direct jurisdiction," and does not extend to 
facilities identified under subsections (B) and (C) of 38 
U.S.C.A. § 1701(3), which include Government facilities for 
which the Secretary contracts; and public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under 38 U.S.C.A. § 
1710.

Under 38 C.F.R. § 3.361(f), the following are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C. § 1151(a): (1) hospital care or 
medical services furnished under a contract made under 38 
U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. 
§ 1720; (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility 
over which the Secretary does not have direct jurisdiction.

In this case, a January 2003 VA medical record notes that 
during an elective hemicolectomy, a small bowel mesenteric 
mass and live nodule was noted and biopsied intraoperatively.  
The presumptive diagnosis was metastatic carcinoid or neuro 
endocrine tumor.  A January 2004 VA medical record notes the 
veteran had been referred to a private hospital for 
embolization for symptom control for his carcinoid tumor of 
the abdomen.  An October 2004 letter from a VA doctor further 
noted that the veteran elected to have an embolization 
procedure performed and that since VA did not have the 
capability to perform these, they arranged consultation with 
the intervential radiologists at a private hospital.  On 
January 12, 2004, a private hospital record shows the veteran 
underwent a chemoembolization of the right hepatic artery on 
January 7, 2004.  

Although the appellant asserts that the veteran died as a 
result of the procedure performed at the private hospital at 
the behest of VA, treatment at a private or state facility is 
specifically not included for consideration as a basis for 
awarding compensation benefits under the provisions of 38 
U.S.C.A. § 1151.  The Secretary does not have direct 
jurisdiction over the private hospital where the embolization 
procedure was performed.

With respect to the treatment provided by VA before and after 
the surgery, the record does not show that the veteran's 
death could have been avoided but for negligence on the part 
of VA.  

A claimed disability or death is a qualifying additional 
disability or death if such was not the result of the 
veteran's willful misconduct and (1) the disability or death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.

The letter from a VA doctor submitted in October 2004 noted 
that he first met the veteran in September 2003 when he 
carried a diagnosis of metastatic carcinoid tumor arising 
from a midgut primary tumor originally diagnosed at his first 
colon operation in January 2003.  The veteran indicated that 
he had symptoms of carcinoid syndrome such as diarrhea and 
flushing, which were controlled somewhat, but not completely, 
with octreotide injections.  They discussed the nature of 
metastatic carcinoid to the liver including symptoms and 
prognosis, and all potential therapies including surgery or 
ablation.  The ablation techniques discussed included non-
surgical options such as embolization of the arterial blood 
supply to the metastatic tumors in the liver.  At the 
conclusion of the discussion, the veteran voiced his interest 
in embolization as therapy.  The veteran was referred to a 
private hospital where the procedure was performed.  He was 
discharged on January 12, 2004. 

On January 22, 2004, a VA medical record notes the veteran 
had been referred to a private hospital for embolization for 
symptom control for his carcinoid tumor of the abdomen and 
since discharge had complained of increasing fatigue, 
weakness, chills, and weight loss.  The veteran stated that 
he lost 15 pounds in the last four weeks secondary to poor 
appetite and also had night sweats, increased thirst, 
nocturia, urinary frequency, and frequent waking for 
urination.  He was encouraged to eat small frequent meals and 
was started on medication.  He was admitted for workup of 
fever and complaints of fatigue, weakness, and chills.  He 
also had an elevated white blood cell count and liver 
function tests.  Since admission, he was noted to have E. 
faecalis bacteremia.  The symptoms were all thought to be 
secondary to the chemoembolization procedure.  

A February 2004 VA medical record noted that the veteran had 
been having optimal therapy for his metastatic carcinoid and 
that an attempt at symptomatic relief with chemo-embolization 
earlier that month was without success.  The veteran's 
prognosis was poor.

In March 2004, a VA discharge summary report shows the 
veteran was admitted to the VA for progressive fevers, 
chills, and weakness and had recently discharged from an 
outside hospital for chemoembolization of his hepatic artery 
for palliative measures on January 7, 2004.  This hospital 
stay was complicated by an upper gastrointestinal bleed 
secondary to esophageal erosions and ulcerations most likely 
secondary to carcinoid.  On admission to VA on January 21, 
2004, the veteran was found be bacteremic with E. Facelis and 
elevated liver trasaminases.  He was started on a 14-day 
course of intravenous levofloxacin and cancomycin but was 
still feeling weak.  A repeat blood culture on February 5, 
2004 was still positive for E. Facelis.  He had multiple 
tests looking for the source of the bacteremia and all were 
negative.  He was recommended to have four weeks of the 
intravenous medicine and was set to go home with the home 
health intravenous therapy when he became acutely short of 
breath and tachycardic.  He was transferred to telemetry for 
monitoring and repeat blood cultures on February 15, 2004, 
which revealed E. Coli.  He was switched to Bactrine but 
started having hallucinations and behavioral abnormalities; 
so he was stopped on all psychotropic drugs, though the 
hallucinations persisted; he was then switched back to 
aztreonam, and his hallucinations resolved the following day.  
He was pancultured to rule out re-infection and all cultures 
were negative after 48 hours.  He was then sent home with 
hospice setup.

The death certificate shows the veteran died in March 2004 
and that the cause of death was carcinoid tumor; other 
significant condition contributing to death was metastatic to 
liver and abdomen.  The physician who signed the death 
certificate submitted an amended death certificate and letter 
in March 2005 noting that he was unaware that the veteran 
developed sepsis in February 2004 as a consequence of the 
chemoembolization performed on January 7, 2004 and thus added 
sepsis to the death certificate.  It was the physician's 
opinion that the sepsis significantly aggravated the 
veteran's decline.  The physician indicated that by the time 
the veteran was admitted to their hospice service he had 
greatly declined.

It is unfortunate that the veteran passed away shortly after 
the chemoembolization surgical procedure; however, the 
medical evidence of record does not support the appellant's 
contentions that the veteran's death could have been avoided 
but for negligence on the part of VA.  The October 2004 
letter from the VA physician documents that the embolization 
of the arterial blood supply to the metastatic tumors in the 
liver was explained to the veteran, as well as his other 
options, and that the veteran elected the embolization 
procedure.  The appellant maintains on statements submitted 
in August 2004 and March 2005 that the chemoembolization 
procedure was not necessary and was recommended to aid in the 
symptoms from the carcinoid tumor and prolong his life, but 
did neither.  The appellant also asserted that the veteran 
was supposed to be receiving an angio-embolization rather 
than a chemo-embolization or bland-embolization procedure and 
through carelessness and negligence the wrong procedure was 
performed.  

The VA physician's October 2004 letter documents the 
veteran's consent to the embolization surgery.  Also, the 
appellant's assertion that the wrong procedure was performed 
seems to be based on the reference to an angio embolization 
on a December 2003 VA medical record and a chemoembolization 
on the January 2004 private hospital records.  However, in 
reviewing relevant medical evidence, these two procedures 
appear to be one and the same.  "Angio" is defined as a 
combining form denoting relationship to a vessel, usually a 
blood vessel.  See Dorland's Illustrated Medical Dictionary, 
28th edition, p. 77.  "Embolization" is defined as 
therapeutic introduction of a substance into a vessel in 
order to occlude it."  Id at p. 542.  The private hospital 
records and VA medical records note that the procedure 
involved a chemoembolization of the right hepatic artery.  
Thus, when the December 2003 VA medical record noted angio-
embolization, the record was referring to the chemotherapy 
being introduced into the blood vessel (the hepatic artery), 
and was not, in fact, referencing a separate procedure.

After the veteran developed a bacterial infection, he was 
administered multiple medications to combat this and was 
discharged into hospice care with detailed instructions.  
None of the records show that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  

The only evidence to the contrary is the appellant's opinion 
that the veteran's death was due to improper hospital care 
prior to his death.  Although the appellant is competent to 
testify as to her experiences and what comes to her through 
her senses, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151; there is 
no doubt to be resolved; and entitlement to DIC is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.











ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


